DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is indefinite for the following reasons:
1)  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation V-2, and the claim also recites V-1 or V-0 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 
2)  The claimed relative viscosity method is indefinite.  Claim 1 does not specify the temperature of the solutions being tested.  

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 claims both a composition and an article.  It is indefinite whether the claimed fiber is an intended use of the composition, or whether it is a fiber comprising the composition.  For the purpose of applying prior art, the claim is being interpreted such that the fiber is an intended use of the composition.  

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is indefinite for the following reasons:  The claimed relative viscosity method is indefinite.  The claims do not specify the temperature of the solutions being tested.
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claiming a property of the undefined “another composition” does not further limit the composition of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, and 11-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eroshov et al. (2009/0149590) as evidenced by Stoppelmann et al. (6,469,092).
Regarding claims 1-4, 7, 9, 11-14:  Eroshov et al. teach a composition comprising 49.5% of a polyamide with a relative viscosity of 25.0, 32.8, or 24.9 [0074; Table 1, Examples 3-5], 50% of glass fibers, and 0.5% of Irganox B1171 [Table 4; Examples 15-17].
Irganox B1171 is a 50/50 mixture of tris(2,4-di-tert-butylphenyl) phosphite and N,N’-hexamethylene bis (3,5-di-tert-butyl-4-hydroxycinnamide) as evidenced by Stoppelmann et al. (column 5, lines 48-53).  Tris(2,4-di-tert-butylphenyl) phosphite is a phosphorous-containing flame retardant.
The composition of Eroshov et al. is substantially free of the claimed compounds [Examples].
Since the composition is the same as claimed it will possess the claimed flame retardancy.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 5:  The composition of Eroshov et al. is capable of functioning in the claimed capacity [0006, 0042, 0062].  
Regarding claim 6:  Eroshov et al. teach nylon 66 [Examples; Claim 8].

Regarding claims 16 and 17:  Claiming a property of the undefined “another composition” does not further limit the composition of claim 1.  Eroshov et al. anticipate the claimed composition [Examples].
Regarding claim 18:  Eroshov et al. teach a method of combining the components of their composition [Examples].

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roth et al. (2014/0363654).
Regarding claims 1-4, 7, 9:  Roth et al. teach a composition comprising 39.64 to 57.96 wt% Polyamide 66 with a particular relative viscosity, and the phosphinate flame retardant Exolit OP 1230 [Examples; Tables 1-2].  The composition is free of the claimed compounds [Examples].  Roth et al. teach a flame retardance of V-0 and V-1 [Table 2].
Since the polyamide is the same as claimed it will possess the claimed relative viscosity.  Since the composition is the same as claimed it will possess the claimed flame retardancy at 0.4 mm.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or 
Regarding claim 5:  The composition of Roth is capable of functioning in the claimed capacity. 
Regarding claim 6:  Roth et al. teach nylon 66 [Examples; Table 2].
Regarding claim 8:  Roth et al teach examples within the claimed range [Table 2].
Regarding claim 10:  Roth et al. teach an aluminum salt of diethylphosphinic acid, Exolit OP 1230 [0031; Examples].
Regarding claims 11-14:  Roth et al. teach 30 wt% glass fibers [Example 2].
Regarding claim 15:  Roth et al. teach Ca stearate [Table 2].
Regarding claims 16 and 17:  Claiming a property of the undefined “another composition” does not further limit the composition of claim 1.  Roth et al. anticipate the claimed composition [Examples].
Regarding claim 18:  Roth et al. teach a method of combining the components of their composition [Examples].

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roth et al. (2014/0363654).
Roth et al. teach a composition comprising 39.64 to 57.96 wt% Polyamide 66 with a particular relative viscosity, and 7-20 wt% of the phosphinate flame retardant Exolit OP 1230 [Examples; Tables 1-2].  The composition is free of poly(arylene ether) [Examples].  Roth et al. teach a flame retardance of V-0 and V-1 [Table 2].  Roth et al. teach from 5 to 25% by weight of the flame retardant [0040; Examples].  Roth et al. 
Since the polyamide is the same as claimed it will possess the claimed relative viscosity.  Since the composition is the same as claimed it will possess the claimed flame retardancy at 0.4 mm.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roth et al. (2014/0363654).
Roth et al. teach a composition comprising 39.64 to 57.96 wt% Polyamide 66 with a particular relative viscosity, and from 12.0 to 20.0 wt% of the phosphinate flame retardant Exolit OP 1230 [Examples; Tables 1-2].  The composition is free of poly(arylene ether) and copolymers thereof [Examples].  Roth et al. teach a flame retardance of V-0 and V-1 [Table 2].  Roth et al. teach that Exolit OP 1230 is an 
Since the polyamide is the same as claimed it will possess the claimed relative viscosity.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eroshov et al. (2009/0149590) as evidenced by Stoppelmann et al. (6,469,092) as applied to claim 1 above.
Regarding claim 8:  Eroshov et al. teach from 5 to 80wt% of a flame retardant [0036; Claim 22].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of flame retardance for the desired flame retardancy.   The claimed range is broad, and is not critical.
Regarding claim 10:  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select melamine polyphosphate [0066] as a flame retardant and/or antimony trioxide as a catalyst [0058].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eroshov et al. (2009/0149590).
Eroshov et al. teach a composition comprising polyamide with a relative viscosity of 25.0, 32.8, or 24.9 [0074; Table 1, Examples 3-5], about 5 to about 65 wt% of a filler [0036], and from 5 to 65 wt% of a flame retardant [0036; Claim 22].  Eroshov et al. teach that the polyamide is nylon 66 [Examples; Claim 8] and that the flame retardant is melamine polyphosphate [0066].  Eroshov et al. also teach antimony trioxide [0058].

The ranges taught in Eroshov et al. overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Since the composition is the same as claimed it will possess the claimed flame retardancy.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Alternatively, it would have been obvious to optimize the amount of flame retardant for the desired flame retardancy.

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eroshov et al. (2009/0149590).
Eroshov et al. teach a composition comprising 49.5% of a polyamide with a relative viscosity of 25.0, 32.8, or 24.9 [0074; Table 1, Examples 3-5], glass fibers, and from 5 to 65 wt% of a flame retardant [0036; Claim 22].  Eroshov et al. teach that the polyamide is nylon 66 [Examples; Claim 8] and that the flame retardant is melamine polyphosphate [0066].  Eroshov et al. also teach antimony trioxide [0058].  Eroshov et al. teach that the amount of glass fiber is from about 5 to about 65 wt% [0036].
The composition of Eroshov et al. is substantially free of poly(arylene ether) and copolymers thereof [Examples].  
The ranges taught in Eroshov et al. overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Since the composition is the same as claimed it will possess the claimed flame retardancy.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or .


Claims 1-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urabe et al. (2004/0076824).
Regarding claims 1, 3, 4 and 6:  Urabe et al. teach a composition comprising polyamide and a triazine-based flame retardant [Examples; Table 1].  Urabe et al. teach that an especially preferred polyamide is polyamide 66 [0019].  Urabe et al. teach a relative viscosity (measured at 1% solution in 98% sulfuric acid) in the range of 2.0 to 4.0, and that the relative viscosity is optimized for mechanical strength, melt fluidity, and stability under spinning [0021].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the relative viscosity of the polyamide 66 of Urabe et al. to provide the desired mechanical strength, melt fluidity, and stability under spinning.  The composition of Urabe et al. does not comprise a poly(arylene ether) [Examples].
Since the composition is the same as claimed it will possess the claimed flame retardancy.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 
	Regarding claim 2:  The composition of Urabe et al. is free of the claimed polymers [Examples].
	Regarding claim 5:  The composition of Urabe et al. is capable of functioning in the claimed capacity.
	Regarding claims 7-8:  Urabe et al. teach the claimed amount of polyamide and flame retardant [Examples].
	Regarding claims 9-10:  Urabe et al. teach melamine cyanurate [Examples].
	Regarding claim 11:  Urabe et al. teach fillers [0036].
	Regarding claim 15:  Urabe et al. teach mold release agents [0036].
Regarding claims 16 and 17:  Claiming a property of the undefined “another composition” does not further limit the composition of claim 1.  Urabe et al. teach the claimed composition as demonstrated above.
Regarding claim 18:  Urabe et al. teach a method of combining the components of their composition [Examples].


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urabe et al. (2004/0076824).

Since the composition is the same as claimed it will possess the claimed flame retardancy.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-15, and 18-20 of copending Application No. 16/384972. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763